Citation Nr: 0616485	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  96-49 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an enlarged 
prostate.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for scoliosis and spina 
bifida occulta.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to April 
1978 and from January 1979 to February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Providence, Rhode Island.  Jurisdiction of 
the claims file comes to the Board from the RO located in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  Competent, probative medical evidence does not reveal a 
current, chronic disability involving the prostate.

2.  Medical and lay evidence establishes chronicity and 
continuity of symptoms of degenerative disc disease of the 
cervical spine beginning in service.

3.  Competent, probative evidence does not indicate that the 
veteran has a current lumbar spine disability that was 
acquired in service or was otherwise attributable to his 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an enlarged 
prostate are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Degenerative disc disease of the cervical spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  The criteria for service connection for scoliosis and 
spina bifida occulta are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, while the 
veteran is competent to describe symptoms, he is not 
competent to render a medical opinion that indicates that he 
has a current, chronic disability of his prostate or back 
that is related to his military service or to diagnose any 
disability therein.

Enlarged Prostate Claim 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  A March 1995 
service medical record indicates the veteran had an enlarged 
prostate.  However, the post-service medical records fail to 
reveal a chronic disability involving the prostate.  The 
January 1997 VA prostate examination report indicates the 
veteran's prostate appeared smooth without nodule and there 
was no evidence of benign prostatic hypertrophy noted upon 
examination; the report contains a diagnosis of questionable 
benign prostatic hypertrophy by history.  The October 2005 VA 
examination report reflects the veteran had a normal prostate 
upon examination and the diagnosis portion of the report 
indicates that no prostate problem was found.  A current 
chronic disability is required for service connection.  See 
Degmetich v. Brown, 194 F.3d 1328 (Fed. Cir. 1997).  As the 
competent evidence of record fails to reveal a current, 
chronic disability involving the veteran's prostate, the 
weight of the evidence is against service connection and this 
appeal is denied.

Cervical Spine Disorder

The veteran was treated for neck pain while on active duty.  
The October 2005 VA examination report indicates that while 
the veteran had degenerative disc disease, there was no 
compelling evidence of its onset being while the veteran was 
on active duty.  However, while the examiner indicated she 
reviewed the claims file and notated specific treatments for 
the veteran's neck while on active duty, (1980 and 1993), the 
report is silent as to the September 1995 consultation report 
that contains a diagnosis of cervical radiculitis.  This 
diagnosis of a disorder involving the inflammation of a 
spinal nerve root less than a year prior to the veteran's 
retirement from service cannot be ignored.  See Bierman v. 
Brown, 6 Vet. App. 125 (1994) (defining radiculitis).  When 
viewed in light of the veteran's competent statements as to 
continued symptoms for which he received treatment from a 
private chiropractor upon his discharge from service, and the 
November 1998 naval hospital radiology evidence of 
degenerative disc changes of the cervical spine, the greater 
weight of the evidence shows that the veteran's cervical 
spine disorder had its onset in service.  As such, service 
connection is warranted for degenerative disc disease of the 
cervical spine.  See 38 C.F.R. § 3.303(b) (2005).

Lumbar Spine Disorder

The current medical evidence of record shows that the veteran 
has congenital defects of his lumbar spine.  See April 1996 
VA radiology report and October 2005 VA examination.  Upon 
his enlistment, a congenital deformity of the veteran's spine 
was noted.  See March 1975 report of medical examination.  
Congenital defects are not diseases within the meaning of 
applicable legislation and service connection is not proper 
for these conditions.  See 38 C.F.R. § 3.303(c) (2005).  As 
such, service connection is not warranted for the veteran's 
congenital defects of the lumbar spine (scoliosis and spina 
bifida occulta).

Unlike his cervical spine disorder, the competent medical and 
lay evidence is insufficient to show a combination of 
manifestations of a disease entity involving the lumbar spine 
while in service.  Nor does the competent medical and lay 
evidence establish chronicity and continuity of symptoms 
involving the lumbar spine after service.  In fact, the April 
1996 VA radiology evidence indicates that, other than the 
congenital deformities, the veteran had a normal lumbar 
spine.  The October 2005 VA examination report contains no 
diagnosis of a current, chronic lumbar spine disability and 
reflects the veteran denied any significant lumbar complaints 
at that time.  As such, service connection is not warranted 
based on continuity of symptomotology.  Id.

The veteran's service medical records reveal complaints of 
low back pain.  Post-service records show that the veteran 
again complained of low back pain.  See, e.g. April 1996 VA 
neck/spine examination report.  However, none of the 
competent evidence of record contains a diagnosis of a 
chronic lumbar spine disability.  It is well settled that 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected. See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

While there is evidence of congenital defects of the lumbar 
spine, there is no competent evidence of a chronic disability 
of the lumbar spine or a combination of manifestations of 
symptoms of an identifiable disease entity.  As such, the 
weight of the evidence is against the veteran's lumbar spine 
claim and this appeal is denied.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran filed his claims prior to the enactment of 
current law addressing the duty to notify and assist.  
However, the veteran was subsequently informed by letter in 
August 2003 of the evidence he was expected to provide, the 
evidence VA would seek, and requested to identify or submit 
any of the needed evidence.  In September 2003 he was 
requested to submit proper authorization forms for potential 
evidence he had identified.  See also February 2004 letter.    
In December 2004, the veteran was notified by letter of the 
principles of service connection, the evidence he was 
expected to provide, the evidence VA would seek, and 
requested to submit any evidence pertinent to his claims he 
had in his possession.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Under these 
circumstances, the Board is satisfied that any issue as to 
the timing of the notice was harmless.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria or the 
criteria for establishing a rating in his secondary service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite inadequate notice provided to the 
veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  To the extent that the weight of the evidence is 
against the veteran's prostate and lower back claims, any 
questions as to any appropriate effective dates to be 
assigned or the disability rating for the claimed sciatica 
are rendered moot.  As for his cervical spine claim, the 
issue of an appropriate effective date and disability rating 
will be assigned in the first instance by the agency of 
original jurisdiction, and it is therefore not prejudicial at 
this time to grant his service connection appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his claims and the resulting reports, as well 
as private medical evidence, VA medical records, and naval 
retirement medical records have been associated with the 
claims file.  The veteran was notified by letter in February 
2005 and by the December 2005 supplemental statement of the 
case of private medical providers who indicated they no 
longer had any medical records pertaining to the veteran.  
See 38 C.F.R. § 3.159(e) (2005).  As the veteran has not 
identified or authorized VA to obtain any additional evidence 
pertinent to this claim, no further assistance to the veteran 
regarding development of evidence is required.

ORDER

Service connection for an enlarged prostate is denied.

Service connection for degenerative disc disease of the 
cervical spine is granted.

Service connection for scoliosis and spina bifida occulta is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


